On Rehearing.
Counsel for appellant earnestly insist that the decision rendered in this cause affirming the action of the trial court in refusing to admit in evidence the documents concerning appellant's admission into *Page 343 
and his discharge from the Alabama Insane Hospitals is inconsistent with the opinion of the Supreme Court in the case of Anderson v. State, 209 Ala. 36, 95 So. 171, 178. But we cannot agree.
The rule announced in the Anderson case, supra, that "Every act of the party's life is relevant to the issue," has been modified. The rule now governing the admissibility of evidence in insanity cases is not "Every act of the party's life is relevant to the issue," but rather, every act of the party's life which throws light on the inquiry as to his mental capacity at the time in issue is relevant to the inquiry. Coffey v. State, 244 Ala. 514, 14 So. 2d 122; Mitchell v. Parker, 224 Ala. 149, 138 So. 832.
Title 15, Section 425, Code 1940, provides the machinery for a preliminary investigation or inquisition of the sanity of one charged with a capital offense before that issue is submitted to a jury in the trial of the cause under a special plea. When it is made known to the court that there is reasonable ground for believing the defendant insane either at the time of the commission of the offense, or presently, this statute operates to suspend the right of the state, pro tempore, to proceed with the prosecution of the offense. An insane person cannot, and ought not, be put to trial. To do so would make a mockery of justice. The instant statute is designed to prevent such result. It is only after the commission of lunacy, made up of the Superintendent of the Alabama Insane Hospitals and two members of his medical staff, has made its written report finding the defendant to be presently sane that the state may proceed with the trial. On the coming in of the report of the lunacy commission the statute requires that the same shall be filed with the clerk of the court and be accessible to the judge presiding, to the solicitor and to counsel for defendant. When the report is filed, the trial begins (if the defendant is presently sane) and the statute has served its purpose and no longer influences the procedure.
Even conceding the general qualifications of the witnesses it must be admitted that if the report of the lunacy commission is legally admissible in evidence it must be by authority of this statute. The statute does not expressly, or impliedly, authorize the introduction of said report. If it were to be said that the statute does authorize the introduction of said report then it logically follows that the State had the right and privilege of introducing it the same as appellant. Well, of course, the State could not introduce the report unless with appellant's consent, without doing violence to Article1, Section 6 of our Constitution, as appellant has the right "to be confronted by the witnesses against him." The State and the defendant have the right to cross-examine witnesses called by either side. But this right amounts to nothing if ex parte written statements are to be substituted for witnesses in the trial of a case involving life and liberty.
The foregoing aside, we cannot put the trial court in error in refusing to allow this evidence for another reason-best stated, we think, in the words of the late Mr. Justice Somerville in Odom v. State, 174 Ala. 4, 56 So. 913. 915, viz.:
"Although the issue was specifically as to the mental condition of the defendant at the time of the homicide, the inquiry was not limited to that time alone.
"And it is a sound general rule that insanity at any particular time, if shown to be habitual and permanent in its nature, is prima facie presumed as a matter of law to exist at any future time; and alone from its existence at a later time a presumption of fact may arise of its existence at a given prior time. * * * But in the latter case it is clear that the probative value of subsequent insanity to show insanity at any prior time will depend upon (1) the nature and degree of the insanity shown, and (2) its nearness or remoteness in point of time to the act under consideration. * * *
"Where considerable time has elapsed, the admission or rejection of such evidence and the general range of the inquiry must be left to the sound discretion of the trial court, since it can best determine such matters from its more intimate view and understanding of the whole evidence before it. * * * In the present case, even conceding the general qualifications of the witness, we discover no abuse of the trial court's discretion in rejecting opinion evidence of the defendant's insanity at the date of the second trial, more than a year after the commission of the homicide."
The situation in this case, with reference to the admission of the testimony being discussed, is such that we believe the trial court was justified in acting upon *Page 344 
the principles of law laid down by our Supreme Court in the Odom case just quoted from; and, in his discretion, sustaining the State's objection to the documents offered.
The application for rehearing is overruled and denied. I.